Citation Nr: 0431791	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability, secondary to the service-connected wound to 
muscle group XIV, right anterior thigh. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946.  Among other commendations, the veteran received the 
Purple Heart for injuries he sustained in battle.  Service 
connection was established for these injuries in December 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
lumbosacral spine disability (degenerative disc disease) is 
related secondarily to his service-connected disability.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his 
lumbosacral spine disability (degenerative disc disease) is 
proximately due to, or the result of, his service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. 
§ 3.159 (2004).  As will be discussed below, the Board finds 
that secondary service connection for degenerative disc 
disease of the lumbosacral spine is warranted.   As such, a 
discussion of the VCAA is not needed.

Secondary Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

In this case, service connection was established for a wound 
to muscle group XIV, the anterior thigh, on the right side, 
by rating decision in December 1948.  The veteran now seeks 
service connection on a secondary basis for a lower back 
disability.  He contends that the pain associated with his 
service-connected disability has caused him to limp, favoring 
his right side, which in turn has resulted in his lumbosacral 
disability.

Post service medical records date from January 1968 to March 
1974, and from April 2001 to January 2002.  The records 
relevant to the claim on appeal are discussed below.

In January 1968, the veteran was admitted to the hospital 
with a two year history of variable and disabling low back 
pain associated with right sciatic pain.  Examination 
revealed that there was some restriction of movement of the 
lower spine.  Straight leg raising was positive on the right.  
The veteran had some diminution of the right ankle jerk.  
There was some hypoesthesia of the lateral aspect of the 
right foot.  A myelogram revealed root sleeve asymmetry at 
L5-S1 on the right, suggestive of a lateral disc protrusion.  
The veteran underwent a laminectomy with disc removal.  A 
definite nerve root compression was found at L5-S1 on the 
right. 

The veteran experienced a recurrence of low back pain in 
October 1968.  An additional lumbar myelogram demonstrated 
some asymmetry at L4-L5, but without definite extradural 
defects.  A laminectomy was again performed for a ruptured 
lumbar disc on the right side.  
In May 1969, x-rays of the veteran's spine revealed a 
narrowed intervertebral disc space between L5 and S1.  A 
diagnosis of degenerative disc disease was noted.  The 
veteran underwent a lumbosacral spine fusion with right iliac 
bone graft, with some relief of symptoms.  The postoperative 
diagnosis remained degenerative disc disease.

The veteran's treating physician indicated in March 1974 that 
he had treated the veteran since 1966 for low back pain, to 
include the aforementioned surgeries.  The veteran had 
continued to have intermittent low back pain, however, 
causing at times incapacitating pain, which had periodically 
kept him from work.  

In April 2001, the veteran's treating orthopedic specialist 
indicated that the veteran had relayed a history of a gunshot 
wound to his right lower extremity, sustained in service in 
the 1940's, causing him to walk with a limp ever since.  The 
veteran also described his three back surgeries in 1968 and 
1969.  Although the examiner did not have the veteran's 
service records, he opined that from an orthopedic 
standpoint, certainly ambulating with an antalgic gait over a 
protracted period of time would put abnormal stresses through 
the lumbosacral junction, subsequently weakening the discs 
and potentially leading to surgery.  Because the veteran had 
denied other injuries, he opined it was reasonable to assume 
a connection between the wound to his right thigh and his 
current lower back disability.

The veteran underwent a VA spine examination in January 2002.  
The veteran offered his history of the in-service wound to 
his right thigh and his history of back pain in 1966.  They 
also discussed the veteran's three back surgeries in 1968 and 
1969.  The veteran also noted that he underwent a left hip 
replacement around 2000 or 2001.  Upon examination, the 
examiner opined that it was unlikely that the veteran's back 
pain was related to the shrapnel wound in his thigh.  He 
noted that the veteran had psoriasis over the lumbosacral 
region, which may be a sign of psoriatic arthritis, which 
probably would account for the back pain. 

In July 2004, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a hearing in St. 
Petersburg, Florida.  Both the veteran and his wife testified 
to him experiencing a limp upon separating from service, and 
that the limp worsened over time.  He further testified that 
he had sustained no injuries to his back since separation, 
stating that none of his jobs over the years had required 
heavy lifting or other activities that would injure his back.  
He did break his left hip in April 2001, but that did not 
have any relation to his back.  

In August 2004, the veteran submitted correspondence from a 
VA doctor at the Naples Outpatient Clinic.  The doctor stated 
that the veteran had war injuries with shrapnel to the right 
leg and thigh, and had recently had shrapnel removed from his 
wrist.  He further stated that the veteran had had back 
surgery several times, but still had back pain with 
medication providing only some relief.  He concluded that it 
was as likely as not that his in-service leg disability 
caused and contributed to his current lumbar spine 
disability. 

To review, service connection has been established for a 
wound to muscle group XIV, the right anterior thigh.  The 
veteran now seeks service connection for a lumbosacral 
disability secondary to this service-connected disability.  
The evidence shows that the veteran has carried a diagnosis 
of degenerative disc disease since his lumbosacral fusion 
surgery in 1969.  Thus, the issue remains as to whether this 
lower back disability is proximately due to, or the result 
of, his wound to the right thigh.  Referable to the issue of 
a medical nexus, the Board notes that there are competent 
medical opinions of record which differ on the question of 
the etiology of the veteran's back disability.  

The April 2001 orthopedic opinion stated that it was 
reasonable to assume a connection between the veteran's 
current back problems and his service-connected injury to his 
right leg, given that the veteran did experience an altered 
gait and that he had no other injuries to account for the 
disability.  This opinion was reiterated by a VA doctor in 
August 2004, who stated it was as likely as not that the 
current disability was related to the service-connected 
injury.  The January 2002 VA examiner opined, however, that 
it was unlikely that the veteran's back pain was related to 
the shrapnel wound in his thigh.  He further indicated that 
it may be related to psoriasis instead.   

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the examiners, 
who knew of the information contained in the veteran's 
military records and medical records, as sufficient to place 
the evidence in equipoise as to whether the veteran's 
currently diagnosed degenerative disc disease is proximately 
due to, or the result of, his service-connected disability.  
The Board emphasizes that, absent evidence to the contrary, 
the Board is not in a position to question these medical 
opinions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Under the circumstances, giving the benefit of the doubt to 
the veteran, the Board concludes that the veteran's 
degenerative disc disease of the lumbosacral spine was 
incurred in service.  


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, secondary to the service-
connected wound to muscle group XIV, right, is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



